Citation Nr: 9914968	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  97-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C exposure.  

2.  Entitlement to service connection for a scar of the right 
arm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The appellant had active service from April 1976 to April 
1979 and October 1980 to October 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1996 and August 1997 rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant filed a VA Form 9, Appeal to Board of Veterans' 
Appeals in February 1998.  On the form, the appellant checked 
a box indicating that he wished to appear personally for a 
hearing at the RO before the Member of the Board.  

In September 1998, the RO sent a letter to the appellant, 
asking him whether he continued to want to have a Travel 
Board hearing.  The appellant responded in December 1998 that 
he no longer desired a Travel Board hearing, but instead 
desired a hearing before the Board in Washington, D.C.  

The Board notified the appellant that his hearing before the 
Board in Washington, D.C. was scheduled on June 10, 1999.  By 
letter dated in May 1999, the appellant withdrew his request 
for a hearing before the Board in Washington, D.C.  The 
appellant requested a hearing at the RO before a Member of 
the Board.  

Under these circumstances, the case is REMANDED for the 
following action:

The RO should take appropriate action to 
schedule the appellant for a hearing at 
the Los Angeles, California RO before a 
Member of the Board.  A copy of the 
notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.  


The case should then be returned to the Board for further 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


